-Pb->l\.)

\OOO--..'|O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
22
28

 

 

Case 2:19-or-00029-RHW ECF No. 1 filed 02/14/19 Page|D.l Page 1 of 4

Joseph H. Harrington
United States Attorney

Eastern District of Washington E;SVI_E U_§ BLLSET§:§TT§§URT
Daniel Hugo Fruchter ` RN L"b""m OF*"'“"‘S*"NGTON
Tyler H.L. Tornabene FEB 1 ii 2019
Assistant United States Attorneys gm 2 MWOY_ CLERK
Post Office Box 1494 _s%a;m~_@z§ripm

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA, 2:19_CR_29_RHW
Plaintiff’ INFORMATION
V' Vio: 18 U.S.C. § 1343
Wire Fraud
MICHELLE SUSAN FERRELL,
Forfeiture Allegations
Defendant_ 18 U.S.C. § 981(a)(1)(C); 28 U.S.C.
§ 2461(0)
The United States Attorney charges:
BACKGROUND
At all times relevant to this Inforrnation:
1. Greater Spokane County Meals on Wheels (MOW) is a non-profit

organization that serves meals to elderly and disabled adults in Spokane County.
MOW employs individuals, but also relies on government funding as Well as
volunteer time and monetary donations in order to serve over 1,000 meals per day.
2. Between May 2013, and April 2018, Defendant MICHELLE SUSAN
FERRELL Was a bookkeeper employed by MOW. As bookkeeper, Defendant

INFORMATION - l

 

\OOO\!O\Ul-I>L»JN»-

NNNNNNN\\JN>-r_\»-¢)-~»-~»-l)-»_z>_a»-
OO\]O\'Jl-ldwl\))-‘O\OOO\!O\UI-PUJN>-‘O

 

 

Case 2:19-cr-00029-RHW ECF No. 1 filed 02/14/19 Page|D.Z Page 2 of 4

MICHELLE SUSAN FERRELL had access to MOW’s bank accounts, debit cards,
payroll system, and other financial and accounting information
THE SCHEME

3. Bctween on or about May 16, 2013 and on or about April 24, 2018, in the
Eastern District of Washington, Defendant MICHELLE SUSAN FERRELL, did
knowingly, and with the intent to defraud, devise a scheme and plan to defraud MOW,
and to obtain money and property by means of materially false and fraudulent
pretenses, representations and promises

MANNER AND MEANS

4. Between on or about May 16, 2013, and April 24, 2018, in the Eastern
District of Washington, Defendant MICHELLE SUSAN FERRELL, for the purpose
of executing the scheme described above, caused signals and sounds to be transmitted
by means of Wire communication in interstate commerce, all in violation of 18 U.S.C.
§ 1343.

5'. It Was part of the scheme that Defendant MICHELLE SUSAN
FERRELL used MOW funds, to which she had access through her position as
bookkeeper, for unauthorized and personal expenses Defendant MICHELLE
SUSAN FERRELL used her access to MOW funds and accounts to make electronic
funds transfers to, and debit card purchases from, various businesses and entities for
her personal benefit. Defendant MICHELLE SUSAN FERRELL frequently disguised
these purchases in MOW’s internal accounting records to conceal them and to make
them appear to be for legitimate MOW expenses Between on or about May 16, 2013
and April 24, 2018, Defendant MICHELLE SUSAN FERRELL transferred at least
$88,800.51 of MOW funds in this manner for unauthorized, personal expenses and

uses.
6. Additionally, Defendant MICHELLE SUSAN FERRELL’s job

responsibilities included filing quarterly payroll tax returns With the United States

Internal Revenue Service (IRS). These returns stated and remitted the purported

rNFoRMATIoN - 2

 

\OOO\]O\LA.AL»JN»-

NNNNNNNNN'-*»-»-¢»-»»-»)-)-»_o»_a._.
OO\lO\(J'|-PUJN'-‘O\OOO\]O\V'|-PWNI-\O

 

 

Case 2:19-cr-00029-RHW ECF No. 1 filed 02/14/19 Page|D.S Page 3 of 4

amounts due to IRS from MOW in taxes. Bctween March 2014 and December 2017,
Defendant MICHELLE SUSAN FERRELL frequently either failed to file any
quarterly return at all, meaning that MOW did not pay any of the payroll tax due to
IRS that quarter, or understated to IRS the amount due by MOW, as compared to
MOW’s internal Quickbooks records. Defendant MICHELLE SUSAN FERRELL
did this for the purpose of ensuring that MOW would have funds in its account for her
to use for her personal expenses, and to not draw attention to the fraudulent scheme
because MOW’s internal Quickbooks records would record that these amounts had
been remitted to the IRS. When MOW discovered the fraud, it Was required to file
corrected returns With the IRS, resulting in MOW owing to IRS over $120,000 in back
payroll taxes, as well as penalties and interest for late payment in amounts that have
not yet been determined, but which will cause additional loss to MOW as a result of
Defendant MICHELLE SUSAN FERRELL’$ fraudulent scheme.
NOTICE OF FORFEITURE ALLEGATIONS
7. The allegations contained in paragraphs 1-6 of this Information are
hereby re-alleged and incorporated herein by this reference for the purpose of alleging
forfeiture
8. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon
conviction of an offense(s) in violation of 18 U.S.C. § 1343, Wire Fraud, as alleged in
this Inf`ormation, the Defendant, MICHELLE SUSAN FERR_ELL, shall forfeit to the
United States of America any property, real or personal, Which constitutes or is
derived from proceeds traceable to the offense. The property sought for forfeiture
includes, but is not limited to, the following:
REAL PROPERTY

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, located at 4110 S. Hollow Court, Spokane
Valley, Washington, legally described as follows:

INFORMATION - 3

 

12
13
14
15
16
17
13
19
20
21
22
23

25
26

28

 

Case 2:19-cr-00029-RHW ECF No. 1 filed 02/14/19 Page|D.4 Page 4 of 4

(CITY OF SPOKANE VALLEY) FOREST MEADOW
FIRST ADDITION LT 4 BLK 1 [SR EX EXEMPT- 1AC
+ HOUSE + GARAGE] [SR EX TAXABLE - 17,488FT
+ OUT BLDGS]
Tax Parcel No. 45333.1004

MONEY JUDGMENT

A sum of money of at least $88,800.51 in United States
currency, representing the amount of proceeds obtained
from the wire fraud violations
9. If any of the property described above, as the result of any act or
omission of Defendant MICHELLE SUSAN FERRELL:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided
w1thout difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p), as incorporated by 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. §
2461(0).
- i‘i \‘
DATED this day of February, 2019.

/@WQQM»r-_

-Jbseph H. Hari‘ington/

  

ited Sta s t¢~
/
on /
Fr

"f)an `uchtelyt];/

Assistant United States Attomey
Tyler H.L. "[(ornabene

Assistant United States Attorney
INFORMATION - 4

 

 

 

